606 N.W.2d 448 (2000)
Sue E. BUSKE, Respondent,
v.
MN DEPARTMENT OF HUMAN SERVICES, self-insured, Relator, and
Mayo Foundation, Intervenor.
No. C9-99-2052.
Supreme Court of Minnesota.
February 18, 2000.
Jeffrey James Lindquist and Peter Pustorino, Pustorino, Tilton and Parrington, P.A., Minneapolis, for relator.
Charles A. Bird, Rochester, for respondent.
Brian W. Rotty, Rochester, for intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 5, 1999, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $400 in attorney fees.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice